UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7680


MATTHEW P. MORRIS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cv-00828)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew P. Morris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Matthew P. Morris appeals the district court’s order

adopting in part the recommendation of the magistrate judge and

denying relief on his action asserting claims pertaining to a

detainer lodged against him by the state of Florida.                 We have

reviewed the record and find no reversible error.                Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.             Morris v. United

States, No. 5:10-cv-00828 (S.D. W. Va. Sept. 17, 2013).                    We

dispense   with     oral   argument   because     the    facts    and   legal

contentions   are   adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2